Case 1:20-cr-00183-RJJ ECF No. 264-4, PageID.1484 Filed 08/13/21 Page 1 of 3
                                                                    EXHIBIT 3
 1        took off.     I sure, as shit ain’t no fed.       Pete Musico replied

 2        I love you brother, there’s a big FBI and Intelligence dump

 3        coming from the community where the hackers have been hacking

 4        and doing all the good things.        I’m just really hoping your

 5        name really isn’t on that list.        I hope Paul’s name isn’t

 6        either.     Cuz this list all-going to Intel agents and

 7        informants, personal addresses, phone numbers, family members

 8        and everything.     CHS posts picture of himself in a vehicle

 9        holding a piece of paper with the words hi Pete, LOL real

10        time. When you get it I’ll come over and look with ya, Pete

11        Musico posted a picture of himself holding a phone. It’s

12        going on line to all the groups on Facebook, Keybase, Mewe.

13        CHS replied, what’s that?       Pete Musico relied Joe’s phone.

14        CHS replied, I’m sorry I’m page five of seven now.            ? on

15        line, the Intel dump?      Now I’m on page six.      Pete Musico

16        replied yep, and posted a screenshot of a conversation with

17        Facebook user Phils Eibar, I called out one.           CHS I’ve seen

18        him before, I think it’s Beaker.        I’m sorry I’ve seen him

19        before, I think Beaker.      Pete Musico replied LOL.        CHS

20        replied posted on him selling guns, I think.           Pete Musico

21        replied yeah, I did a background check on that guy, and he’s

22        a federal agent who works with the ATF.          CHS replied well

23        look me up.     Musico, I’m sorry I’m on page seven of seven

24        now.   This is a synopsis then here.        This is we’re no longer

25        in the --

                                           13
Case 1:20-cr-00183-RJJ ECF No. 264-4, PageID.1485 Filed 08/13/21 Page 2 of 3


 1   Q.   Right.

 2   A.   –- Facebook messenger.

 3   Q.    So would this be a synopsis that you wrote?

 4   A.   This was my partner Jason Chambers.

 5   Q.   Okay.    So one of either you or partner wrote that?          And you

 6        would agree with me this -– this synopsis reads Musico then

 7        video called the CHS multiple times, Musico again posited,

 8        I’m -– I’m assuming that positioned the theory that CHS was

 9        “Fed” and Paul Bellar was the Fed “informant”.           You –- and

10        then he also talked about other individuals.           So on September

11        5 of 2020 it’s clear from this that members of the Watchman

12        think that Mr. Bellar may be some kind of informant, correct?

13   A.   No, that’s not correct.

14   Q.   That’s not correct?

15   A.   When you say members of the Watchman, this is an individual

16        conversation with Pete, so it’s Pete’s opinion.

17   Q.   Who’s one of the leaders of the Watchman, correct?

18   A.   Singular, yes.

19   Q.   And you testified yesterday that Pete is one of the

20        commanders of the Watchman, correct?

21   A.   I did.

22   Q.   And this is commander of the Watchman on September 5 claiming

23        that Mr. Bellar is a Fed or an informant, correct?

24   A.   That’s correct.

25   Q.   And your confidential human source specifically told the

                                           14
Case 1:20-cr-00183-RJJ ECF No. 264-4, PageID.1486 Filed 08/13/21 Page 3 of 3


 1        leader of the Watchman on September 5, and let me quote it,

 2        “I don’t Paul dropped off completely” correct?

 3   A.   That’s correct.

 4   Q.   And this is a month and a half, well a month and a week after

 5        Mr. Bellar had left the state completely, correct?

 6   A.   Ah --

 7   Q.   He left July 27th or thereabout and this is September 5th?

 8   A.   Correct.

 9   Q.   And September 5th, your own informant is telling the leader

10        of the Watchman that Blell (sic) -– Bellar fell off

11        completely, correct?

12   A.   That’s correct.

13                    MR. KIRKPATRICK: I have no further questions.

14                    THE COURT: Okay, Mr. Somberg go ahead.

15                    THE COURT: Can I have that?

16                    THE WITNESS: Oh, yeah.

17                    THE COURT: I will lose them if I don’t get them

18        right away.

19                               CROSS-EXAMINATION

20   BY MR. SOMBERG:

21   Q.   Okay.   Mr. Impola I want to get back into your --

22                    MS. DODDAMANI: I’m sorry, agent.

23                    MR. SOMBERG:    Agent, what did I say?

24                    MS. DODDAMANI: Mister,

25                    MR. SOMBER:    Mister, Special Agent Impola.

                                           15
